ORDER
PER CURIAM.
The Court having considered and granted the petitions for writ of certiorari in the above-captioned case, it is this 13th day of October, 2000,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals of Maryland be, and it is hereby, vacated, and the case is remanded to the Court of Special Appeals for reconsideration in light of Skok v. State, 361 Md. 52, 760 A.2d 647 (2000). Costs in this Court to be paid by the Respondent. Costs in the Court of Special Appeals to abide the result.